Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 1 of 14 Page ID #:497




             EXHIBIT AR
           Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 2 of 14 Page ID #:498




Amgen Reports Fourth Quarter And Full Year 2020 Financial Results
February 2, 2021

THOUSAND OAKS, Calif., Feb. 2, 2021 /PRNewswire/ -- Amgen (NASDAQ:AMGN) today announced financial results for the fourth quarter and full
year 2020 versus comparable periods in 2019. Key results include:

        For the fourth quarter, total revenues increased 7% to $6.6 billion in comparison to the fourth quarter of 2019, driven by
        higher volume growth, partially offset by lower net selling prices.
                Product sales increased 8% globally, driven by 13% volume growth across the portfolio, including Otezla®
                (apremilast), MVASI® (bevacizumab-awwb), KANJINTI® (trastuzumab-anns), and Repatha® (evolocumab), partially
                offset by declines in mature products that resulted from biosimilar and generic competition.
        For the full year, total revenues increased 9% to $25.4 billion driven by higher volume growth, partially offset by lower net
        selling prices and the effects of the COVID-19 pandemic.
        GAAP earnings per share (EPS) decreased 3% to $2.76 in the fourth quarter and 4% to $12.31 for the full year primarily
        driven by the amortization of costs associated with our November 2019 acquisition of Otezla, partially offset by an increase
        in revenues.
                For the fourth quarter, GAAP operating income decreased 2% to $2.0 billion and GAAP operating margin
                decreased 3.1 percentage points to 31.7%, primarily driven by the amortization of intangible assets from our Otezla
                acquisition. For the full year, GAAP operating income decreased 6% to $9.1 billion and GAAP operating margin
                decreased 5.9 percentage points to 37.7%.
        Non-GAAP EPS increased 5% in the fourth quarter to $3.81, and 12% to $16.60 for the full year, driven by increased
        revenues, partially offset by increased operating expenses.
                For the fourth quarter, non-GAAP operating income increased 4% to $2.7 billion and non-GAAP operating margin
                decreased 1.5 percentage points to 43.1%. For the full year, non-GAAP operating income increased 11% to $12.3
                billion and non-GAAP operating margin increased 0.7 percentage points to 50.9%.
        The Company generated $9.9 billion of free cash flow for the full year versus $8.5 billion in 2019.
        2021 total revenues guidance of $25.8-$26.6 billion; EPS guidance of $12.12-$13.17 on a GAAP basis and $16.00-$17.00
        on a non-GAAP basis.

   "In a year marked by the disruption of COVID-19, we served patients around the world without interruption, advanced our pipeline and
   delivered strong financial performance, all while keeping our employees safe," said Robert A. Bradway, chairman and chief executive
                        officer. "As we move into 2021, we look forward to commercializing our pipeline successes."

$Millions, except EPS, dividends paid per share and percentagesQ4 '20 Q4 '19YOY Δ FY'20 FY'19 YOY Δ
Total Revenues                                                 $6,634$6,197 7% $25,424$23,362 9%
GAAP Operating Income                                          $2,008$2,048 (2%) $ 9,139$ 9,674 (6%)
GAAP Net Income                                                $1,615$1,703 (5%) $ 7,264$ 7,842 (7%)
GAAP EPS                                                       $ 2.76$ 2.85 (3%) $ 12.31$ 12.88 (4%)
Non-GAAP Operating Income                                      $2,728$2,621 4% $12,334$11,157 11%
Non-GAAP Net Income                                            $2,229$2,174 3% $ 9,795$ 9,028 8%
Non-GAAP EPS                                                   $ 3.81$ 3.64 5% $ 16.60$ 14.82 12%
Dividends Paid Per Share                                       $ 1.60$ 1.45 10% $ 6.40$ 5.80 10%

References in this release to "non-GAAP" measures, measures presented "on a non-GAAP basis" and to "free cash flow" (computed by subtracting
capital expenditures from operating cash flow) refer to non-GAAP financial measures. Adjustments to the most directly comparable GAAP financial
measures and other items are presented on the attached reconciliations.

Product Sales Performance

Total product sales increased 8% for the fourth quarter of 2020 versus the fourth quarter of 2019 driven by 13% volume growth, partially offset by
lower net selling price. Product sales increased 9% for the full year driven by 15% volume growth, partially offset by lower net selling price. Full-year
product sales in the U.S. grew 9%. Full-year product sales outside the U.S. grew 10%, with revenues in the Asia-Pacific region exceeding $1 billion for
the first time.

COVID-19 update: During the fourth quarter, physician-patient interactions continued to rebound but remained below pre-COVID-19 levels on a
portfolio basis. We expect continued COVID-19 impact and quarter-to-quarter variability throughout 2021, with recovery in the latter part of the year
contingent upon the speed and effectiveness of the global vaccination rollout. Recall, Q1 2020 also benefited from ~$100 million in inventory stocking
across the portfolio related to COVID-19, which we do not expect to repeat in Q1 2021.

Results for individual products are as follows:

        Prolia® (denosumab) sales were flat year-over-year for the fourth quarter, and increased 3% for the full year. Given the
        impact of the pandemic in the second quarter of 2020 and the 6-month dosing regimen of Prolia, the number of repeat
  Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 3 of 14 Page ID #:499
patients in the fourth quarter was lower than historical trends. We saw a sustained positive trend in new patients starting
treatment, as osteoporosis diagnosis levels in the U.S. reached ~80% of pre-COVID-19 levels in the fourth quarter, and we
remain confident in the continued recovery and growth of Prolia. With approximately 9 million osteoporotic fractures each
year globally, our efforts remain focused on ensuring that post-menopausal women receive appropriate screening,
diagnosis and treatment.
EVENITY® (romosozumab-aqqg) sales increased 6% year-over-year for the fourth quarter and increased 85% for the full
year, driven by volume growth. We expect the second half 2020 inventory drawdown in Japan from our partner Astellas to
be largely complete. We expect strong volume growth for Evenity to continue in 2021.
Repatha sales increased 27% year-over-year for the fourth quarter, and increased 34% for the full year, driven by 49%
and 67% volume growth, respectively. These volume gains in 2020 were partially offset by price declines resulting from
contracting to improve Medicare Part D patient access and patient affordability. With comprehensive payer coverage now
secured in the U.S., we expect net selling price to remain relatively stable in 2021. Repatha remains the global proprotein
convertase subtilisin/kexin type 9 (PCSK9) segment leader, and we remain confident in our ability to grow Repatha given
the millions of high-risk cardiovascular patients worldwide.
Aimovig® (erenumab-aooe)* sales increased 6% year-over-year for the fourth quarter, and increased 24% for the full year,
driven by volume growth, partially offset by lower net selling price. Aimovig remains the leader within the preventive
calcitonin gene-related peptide (CGRP) segment, with 46% average share of total prescriptions (TRx), and 38% average
share of new-to-brand prescriptions (NBRx) in the fourth quarter. The impact of the COVID-19 pandemic has dampened
new patient starts for this segment. However, with strong payer access as well as recent positive efficacy and safety data
versus topiramate, Aimovig is well positioned for long-term growth in the preventive segment, which impacts more than 4
million individuals in the U.S.
Parsabiv® (etelcalcetide) sales decreased 4% year-over-year for the fourth quarter, and increased 14% for the full year.
Parsabiv sales benefited in the quarter from an end customer inventory build ahead of the inclusion of calcimimetics in the
end-stage renal disease (ESRD) bundled payment system. With Parsabiv's inclusion in the bundle, we expect sales to
decline by approximately 40-50% in 2021 as U.S. dialysis centers update their treatment protocols to shift utilization from
Parsabiv to generic oral calcimimetics. Additionally, we expect sales in Q1 2021 to be impacted as customers draw down
the approximately $40 million in inventory built in the second half of 2020.
Otezla* generated $617 million of sales in the fourth quarter of 2020, and $2.2 billion for the full year. Full-year U.S. Otezla
TRx increased 13% year-over-year, and NBRx volumes continued to recover from the effects of COVID-19. Looking
forward, we see growth opportunities with continued geographic expansion and the planned U.S. submission of the mild-to-
moderate psoriasis indication.
Enbrel® (etanercept)* sales decreased 5% year-over-year for the fourth quarter, and decreased 4% for the full year, driven
by volume declines. In addition, the full year decrease was driven by lower net selling price, partially offset by favorable
changes to estimated sales deductions. Enbrel share declined modestly in the fourth quarter, and that loss was
compounded by lower growth of the rheumatology segment due to COVID-19. Enbrel benefited from ~$115M in favorable
changes to estimated sales deductions in Q1 2020 which will unfavorably impact the year-over-year comparison in Q1
2021.
AMGEVITA ™ (adalimumab) increased 45% year-over-year for the fourth quarter, and increased 54% for the full year driven
by volume growth, partially offset by lower net selling price. AMGEVITA continues to be the most prescribed adalimumab
biosimilar in Europe. We expect volume trends to continue into 2021 as we launch into additional markets across the
world.
KYPROLIS® (carfilzomib) sales increased 2% year-over-year for the fourth quarter, and increased 2% for the full year.
Uptake of KYPROLIS in combination with DARZALEX® (daratumumab) plus dexamethasone (DKd) in the U.S. has been
encouraging as reflected in new patient share, and we expect this momentum to continue into 2021 with additional global
regulatory approvals of the DKd combination.
XGEVA® (denosumab) sales increased 3% year-over-year for the fourth quarter driven by volume growth. The full year
decline of 2% was driven by the impacts of the COVID-19 pandemic, including a decrease in patient visits and revised
treatment recommendations to prioritize primary cancer treatments over bone-targeting agents. In 2021, we expect volume
growth to continue.
Vectibix® (panitumumab) sales increased 21% year-over-year for the fourth quarter, and increased 9% for the full year,
driven by volume growth. In the fourth quarter, volume growth benefited from the timing of shipments to Takeda, our
partner in Japan.
Nplate® (romiplostim) sales increased 8% year-over-year for the fourth quarter, benefited by favorable changes in
inventory and volume growth, and increased 7% for the full year, driven by volume growth.
BLINCYTO® (blinatumomab) sales increased 29% year-over-year for the fourth quarter, and increased 21% for the full
year, driven by volume growth as we continued to see broader adoption in the community hospital setting.
MVASI generated $280 million of sales in the fourth quarter of 2020, and $798 million of sales for the full year. In the U.S.,
MVASI became the leader of the bevacizumab segment in the fourth quarter with an average share of 48%. Sales
increased 21% quarter-over-quarter driven by 25% volume growth, partially offset by a decline in net selling price. Heading
           Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 4 of 14 Page ID #:500
        into 2021, we expect MVASI to be launched across multiple new markets and expect worldwide volume growth, partially
        offset by a decline in net selling price due to increased competition.
        KANJINTI generated $158 million of sales in the fourth quarter of 2020, and $567 million for the full year, with a 41%
        average share of the trastuzumab segment in the U.S for the fourth quarter. Sales declined quarter-over-quarter as volume
        gains were offset by price declines and unfavorable changes to estimated sales deductions. Given the number of
        competitors in the trastuzumab segment, we expect the fourth quarter sequential sales trend to continue in 2021.
        Neulasta® (pegfilgrastim) sales decreased 19% year-over-year for the fourth quarter, and decreased 29% for the full year,
        driven by declines in net selling price and volumes due to increased biosimilar competition. Within the long-acting
        granulocyte colony-stimulating factor (G-CSF) segment, Neulasta Onpro® continues to be the preferred choice for
        physicians and patients with volume share of 54% in the quarter. The most recent published Average Selling Price for
        Neulasta in the U.S. showed a decline of 28% year-over-year. In 2021, we expect the pricing and volume dynamics to
        continue as biosimilar competition increases.
        NEUPOGEN® (filgrastim) sales decreased 26% year-over-year for the fourth quarter, and decreased 15% for the full year,
        driven by volume decline due to competition.
        EPOGEN® (epoetin alfa) sales decreased 37% year-over-year for the fourth quarter, and decreased 31% for the full year,
        driven by volume declines, as well as lower net selling price resulting from our existing contractual commitment with
        DaVita. We expect these volume and pricing trends to continue in 2021.
        Aranesp® (darbepoetin alfa) sales decreased 12% year-over-year for the fourth quarter, and decreased 9% for the full
        year, driven by lower net selling price and volume declines due to competition.
        Sensipar/Mimpara® (cinacalcet) sales decreased 58% year-over-year for the fourth quarter, and decreased 48% for the
        full year, driven by declines in volume due to generic competition.

* We expect Aimovig, Otezla and Enbrel to follow the historic pattern of lower Q1 sales relative to subsequent quarters due to the impact of benefit
plan changes, insurance reverification and increased co-pay expenses as U.S. patients work through deductibles.

Product Sales Detail by Product and Geographic Region

$Millions, except percentages                       Q4 '20    Q4 '19 YOY Δ
                                           US       ROW TOTAL TOTAL TOTAL
Prolia®                                $   489 $ 260 $     749 $   752 — %
EVENITY®                                    60      30      90      85 6%
Repatha®                                   128     125     253     200 27%
Aimovig®                                   104       —     104      98 6%
Parsabiv®                                  143      29     172     179 (4%)
Otezla®                                    510     107     617     178   *
Enbrel®                                  1,236      36 1,272 1,346 (5%)
AMGEVITA ™                                   —     103     103      71 45%
KYPROLIS®                                  183      89     272     266 2%
XGEVA®                                     369     133     502     489 3%
Vectibix®                                   93     128     221     182 21%
Nplate®                                    133      94     227     210 8%
BLINCYTO®                                   64      39     103      80 29%
MVASI®                                     214      66     280      84   *
KANJINTI®                                  129      29     158     103 53%
Neulasta®                                  463      73     536     665 (19%)
NEUPOGEN®                                   27      19      46      62 (26%)
EPOGEN®                                    133       —     133     210 (37%)
Aranesp®                                   140     235     375     427 (12%)
Sensipar®/Mimpara®                          11      34      45     107 (58%)
Other**                                     31      45      76      87 (13%)
Total product sales                    $ 4,660 $ 1,674 $ 6,334 $ 5,881 8%

* Change in excess of 100%
** Other includes GENSENTA, IMLYGIC®, Corlanor®, Bergamo and AVSOLA®



$Millions, except percentages                   FY'20      FY'19 YOY Δ
                                           US   ROW TOTAL TOTAL TOTAL
Prolia®                            $       1,830$    933$   2,763$   2,672 3%
EVENITY®                                     191     159      350      189 85%
Repatha®                                     459     428      887      661 34%
Aimovig®                                     378       —      378      306 24%
         Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 5 of 14 Page ID #:501

Parsabiv®                          605    111     716     630    14%
Otezla®                          1,790    405   2,195     178      *
Enbrel®                          4,855    141   4,996   5,226    (4%)
AMGEVITA ™                           —    331     331     215    54%
KYPROLIS®                          710    355   1,065   1,044     2%
XGEVA®                           1,405    494   1,899   1,935    (2%)
Vectibix®                          342    469     811     744     9%
Nplate®                            485    365     850     795     7%
BLINCYTO®                          231    148     379     312    21%
MVASI®                             656    142     798     127      *
KANJINTI®                          475     92     567     226      *
Neulasta®                        2,001    292   2,293   3,221   (29%)
NEUPOGEN®                          144     81     225     264   (15%)
EPOGEN®                            598      —     598     867   (31%)
Aranesp®                           629    939   1,568   1,729    (9%)
Sensipar®/Mimpara®                  92    196     288     551   (48%)
Other**                            109    174     283     312    (9%)
Total product sales           $ 17,985$ 6,255$ 24,240$ 22,204     9%

* Change in excess of 100%
** Other includes GENSENTA, IMLYGIC®, Corlanor®, Bergamo and AVSOLA®

Operating Expense, Operating Margin and Tax Rate Analysis

On a GAAP basis:

       Total Operating Expenses increased 11% in the fourth quarter and 19% for the full year. Cost of Sales margin increased
       3.9 percentage points in the fourth quarter primarily driven by the amortization of intangible assets acquired in the Otezla
       acquisition, product mix, profit share and royalties. For the full year, Cost of Sales margin increased 5.8 percentage points,
       primarily driven by the amortization of intangible assets acquired in the Otezla acquisition, royalties, and profit share,
       partially offset by lower manufacturing costs. Research & Development (R&D) expenses decreased 6% in the fourth
       quarter driven by lower spend in research and early pipeline, which includes recoveries from our collaboration with
       BeiGene. For the full year, R&D expenses increased 2% driven by higher spend in support of our late-stage development
       programs, primarily sotorasib, our biosimilars and Otezla, partially offset by recoveries from our collaboration with BeiGene,
       and lower spend in certain oncology programs included in research and early pipeline. Selling, General & Administrative
       (SG&A) expenses increased 17% in the fourth quarter and 11% for the full year primarily due to investments in marketed
       product support, including Otezla, and product launches. The full-year increase was partially offset by a reduction in certain
       expenses due to the impact of COVID-19.
       Operating Margin decreased 3.1 percentage points in the fourth quarter to 31.7% primarily driven by the amortization of
       intangible assets from our Otezla acquisition, and decreased 5.9 percentage points for the full year to 37.7%.
       Tax Rate decreased 0.1 percentage points in the fourth quarter and 3.5 percentage points for the full year. The full year
       tax rate decrease is primarily driven by audit settlements, adjustments to prior year tax liabilities and lower interest
       expense on tax accruals.

On a non-GAAP basis:

       Total Operating Expenses increased 9% in the fourth quarter and 7% for the full year. Cost of Sales margin increased
       1.7 percentage points in the fourth quarter primarily due to product mix, profit share, and royalties. For the full year, Cost of
       Sales margin increased 0.1 percentage points primarily driven by royalties, profit share and product mix, offset by lower
       manufacturing costs. R&D expenses decreased 8% in the fourth quarter driven by lower spend in research and early
       pipeline, which includes recoveries from our collaboration with BeiGene. For the full year, R&D expenses increased 1%
       driven by the higher spend in support of our late-stage development programs, primarily sotorasib, our biosimilars and
       Otezla, partially offset by recoveries from our collaboration with BeiGene, and lower spend in certain oncology programs
       included in research and early pipeline. SG&A expenses increased 17% in the fourth quarter and 10% for the full year,
       primarily due to investments in marketed product support, including Otezla, and product launches. The full-year increase
       was partially offset by a reduction in certain expenses due to the impact of COVID-19.
       Operating Margin decreased 1.5 percentage points to 43.1% in the fourth quarter, and increased 0.7 percentage points to
       50.9% for the full year.
       Tax Rate increased 0.5 percentage points in the fourth quarter and decreased 1.2 percentage points for the full year. The
       fourth quarter tax rate increase is primarily driven by changes in foreign loss utilization, partially offset by lower interest
       expense on tax accruals. The full year tax rate decrease is primarily driven by adjustments to prior year tax liabilities and
       lower interest expense on tax accruals.
           Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 6 of 14 Page ID #:502


$Millions, except percentages                   GAAP             Non-GAAP
                                        Q4 '20 Q4 '19 YOY Δ Q4 '20 Q4 '19 YOY Δ
Cost of Sales                           $1,597$1,253 27% $ 959$ 790 21%
 % of product sales                     25.2% 21.3% 3.9 pts 15.1% 13.4% 1.7 pts
Research & Development                  $1,229$1,312 (6%) $1,185$1,285 (8%)
 % of product sales                     19.4% 22.3%(2.9) pts 18.7% 21.9%(3.2) pts
Selling, General & Administrative       $1,773$1,513 17% $1,762$1,501 17%
 % of product sales                     28.0% 25.7% 2.3 pts 27.8% 25.5% 2.3 pts
Other                                   $ 27$ 71 (62%) $         —$     — —%
Total Operating Expenses                $4,626$4,149 11% $3,906$3,576 9%

Operating Margin
 operating income as % of product sales 31.7% 34.8%(3.1) pts 43.1% 44.6%(1.5) pts

Tax Rate                                 14.0% 14.1%(0.1) pts 15.4% 14.9% 0.5 pts

pts: percentage points



$Millions, except percentages                   GAAP              Non-GAAP
                                         FY'20 FY'19 YOY Δ FY'20 FY'19 YOY Δ
Cost of Sales                           $ 6,159$ 4,356 41% $ 3,362$ 3,065 10%
 % of product sales                      25.4% 19.6% 5.8 pts 13.9% 13.8% 0.1 pts
Research & Development                  $ 4,207$ 4,116 2% $ 4,085$ 4,027 1%
 % of product sales                      17.4% 18.5%(1.1) pts 16.9% 18.1%(1.2) pts
Selling, General & Administrative       $ 5,730$ 5,150 11% $ 5,643$ 5,113 10%
 % of product sales                      23.6% 23.2% 0.4 pts 23.3% 23.0% 0.3 pts
Other                                   $ 189$      66   *   $    —$    — —%
Total Operating Expenses                $16,285$13,688 19% $13,090$12,205 7%

Operating Margin
 operating income as % of product sales 37.7% 43.6%(5.9) pts 50.9% 50.2% 0.7 pts

Tax Rate                                  10.7% 14.2%(3.5) pts 13.8% 15.0%(1.2) pts

* Change in excess of 100%
pts: percentage points

Cash Flow and Balance Sheet

        The Company generated $2.0 billion of free cash flow in the fourth quarter of 2020 versus $2.3 billion in the fourth quarter
        of 2019. The Company generated $9.9 billion of free cash flow for the full year 2020 versus $8.5 billion in 2019.
        The Company's fourth quarter 2020 dividend of $1.60 per share was declared on October 21, 2020, and was paid on
        December 8, 2020, to all stockholders of record as of November 16, 2020, representing a 10% increase from 2019.
        During the fourth quarter of 2020, the Company repurchased 5.3 million shares of common stock at a total cost of $1.2
        billion. For the full year, the Company repurchased 15.2 million shares of common stock at a total cost of $3.5 billion. At
        the end of the fourth quarter, the Company had $3.0 billion remaining under its stock repurchase authorization.
        Cash and investments totaled $10.6 billion and debt outstanding totaled $33.0 billion at the end of Q4 2020.



$Billions, except shares                     Q4 '20Q4 '19YOY ΔFY'20FY'19YOY Δ
Operating Cash Flow                          $ 2.2 $ 2.5$ (0.4) $10.5 $ 9.2 $ 1.3
Capital Expenditures                            0.2   0.2   0.0 0.6 0.6       0.0
Free Cash Flow                                  2.0   2.3 (0.3) 9.9 8.5       1.4
Dividends Paid                                  0.9   0.9   0.1 3.8 3.5       0.2
Share Repurchases                               1.2   1.1   0.1 3.5 7.6 (4.1)
Average Diluted Shares (millions)              585 598 (13) 590 609 (19)

 Note: Numbers may not add due to rounding



                         12/31/2012/31/19YOY Δ
Cash and Investments         10.6     8.9  1.7
Debt Outstanding             33.0    29.9  3.1

2021 Guidance
            Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 7 of 14 Page ID #:503
For the full year 2021, the Company expects:

         Total revenues in the range of $25.8 billion to $26.6 billion.
         On a GAAP basis, EPS in the range of $12.12 to $13.17 and a tax rate in the range of 11.0% to 12.5%.
         On a non-GAAP basis, EPS(1) in the range of $16.00 to $17.00 and a tax rate in the range of 13.0% to 14.0%.
         Capital expenditures to be approximately $900 million.
         Quarterly dividend increased to $1.76 per share.
         Share repurchases in the range of $3.0B to $4.0B subject to our Board's authorization.

(1) Effective January 2021, we began to exclude the gains and losses on our investments in equity securities from our non-GAAP measures that are
recorded to interest and other income pursuant to an update to our non-GAAP policy. This policy update does not apply to our strategic investment in
BeiGene, which is included in our non-GAAP results, and is accounted for under the equity method of accounting. Please note that this updated
non-GAAP policy will become the basis for our comparisons going forward in 2021 and is reflected in our 2021 guidance. For convenience, we are
providing additional information in the attached reconciliations to show the effects of the application of the new policy as if it had been adopted at the
beginning of 2020.

Fourth Quarter Product and Pipeline Update

The Company provided the following updates on selected product and pipeline programs:

Sotorasib

         Regulatory submissions have been completed in the U.S., EU, Canada, Australia, Brazil and the United Kingdom for the
         treatment of patients with KRAS G12C-mutated locally advanced or metastatic non-small cell lung cancer (NSCLC),
         following at least one prior systemic therapy.
         Sotorasib has received Breakthrough Therapy Designation in the U.S. and China and is being reviewed under the
         Real-Time Oncology Review pilot program in the U.S.
         The positive results of the registrational Phase 2 monotherapy study in patients with KRAS G12C-mutated advanced
         NSCLC were presented at the World Conference on Lung Cancer in January 2021. Sotorasib demonstrated a confirmed
         objective response rate of 37.1%, including 3 complete responses, a median duration of response of 10 months and
         median progression-free survival of 6.8 months. Sotorasib had a favorable benefit-risk profile with most treatment-related
         adverse events mild-to-moderate and no treatment-related deaths. In exploratory analyses, encouraging tumor response to
         sotorasib was observed across a range of biomarker subgroups, including patients with negative or low programmed
         death-ligand 1 (PD-L1) expression levels and those with serine threonine kinase 11 (STK11) mutation.
         Data from the Phase 2 monotherapy study in advanced colorectal cancer patients are expected in H1 2021.
         A Phase 2 monotherapy study is expected to initiate in H1 2021 for previously untreated NSCLC patients with the highest
         unmet need, including STK11 mutations, as determined by biomarker analyses.
         Ten Phase 1b combination cohorts with sotorasib are enrolling patients with some initial data expected in H1 2021. The
         safety hurdle has been cleared for the 960mg sotorasib dose in combination with a mitrogen-activated protein kinase
         kinase (MEK) inhibitor and an expansion cohort has been enrolled to assess efficacy. A triplet cohort combining sotorasib,
         a MEK inhibitor and an epidermal growth factor receptor (EGFR) antibody has also been initiated.

Tezepelumab

         Data from the pivotal Phase 3 NAVIGATOR study will be presented at the American Academy of Allergy Asthma and
         Immunology Virtual Annual Meeting in February.
         Regulatory submissions in the U.S. and EU are expected in H1 2021.

Otezla

         The Company expects to submit a supplemental New Drug Application to the FDA in Q1 2021 for the treatment of adults
         with mild-to-moderate plaque psoriasis.

Oncology / Hematology Pipeline

         In December, the European Commission approved an expanded indication for the use of BLINCYTO in patients with
         Philadelphia chromosome positive B-precursor ALL that have failed treatment with at least two tyrosine kinase inhibitors
         and have no alternative treatment options.
         Dose escalation data for AMG 757, a half-life extended BiTE molecule targeting delta-like ligand 3 (DLL3) for relapsed or
         refractory small cell lung cancer, were presented at the Society for Immunotherapy of Cancer 35th Annual Meeting in
         October 2020 and the World Conference on Lung Cancer in January 2021, and the Company expects to enter AMG 757
         into expansion cohorts over the next several months.
         Dose escalation data for AMG 701 (pavurutamab), a half-life extended BiTE molecule targeting B-cell maturation antigen
         (BCMA) for relapsed or refractory multiple myeloma, were presented at the American Society of Hematology Annual
         Meeting in December. Enrollment in the Phase 1 study has been paused while we discuss protocol modifications to
           Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 8 of 14 Page ID #:504
         optimize safety monitoring and mitigation with the FDA. Currently enrolled patients who are demonstrating benefit may
         continue to receive investigational product and the Company expects to resume patient enrollment in H1 2021.
         Clinical development of AMG 673, a half-life extended BiTE molecule targeting CD33, is paused while we gather further
         information on the CD33 program through progression of AMG 330.
         Clinical development of AMG 596, a BiTE molecule targeting EGFR variant III for glioblastoma, has been stopped as we
         prioritize our portfolio.
         Phase 1 development of the oral MCL-1 inhibitor AMG 397 was paused with focus shifting to the intravenous MCL-1
         inhibitor AMG 176, currently in Phase 1 for the treatment of hematologic malignancies.

Nplate

         In December, the European Commission approved an expanded indication for use in adult patients who have had immune
         thrombocytopenia for 12 months or less and who have had an insufficient response to corticosteroids or immunoglobulins.
         The FDA has approved Nplate for the treatment of Hematopoietic Syndrome of Acute Radiation Syndrome.*

IMLYGIC

         A Phase 3 study evaluating IMLYGIC in combination with pembrolizumab (KEYTRUDA®) versus pembrolizumab alone for
         treatment of unresectable stage IIIB to IVM1c melanoma was stopped for futility after an interim analysis by the Data
         Monitoring Committee. No new safety signals were observed.

Aimovig

         In November, Novartis announced positive results from a head-to-head trial where Aimovig demonstrated superiority vs.
         topiramate in achieving at least a 50% reduction from baseline in monthly migraine days. Aimovig also demonstrated a
         significantly lower rate of discontinuation due to AEs vs. topiramate.

Repatha

         In November, a supplemental Biologics License application was submitted to the FDA for the treatment of pediatric patients
         with heterozygous familial hypercholesterolemia.

ABP 959 (biosimilar SOLIRIS®)

         A Phase 3 study evaluating the efficacy and safety of ABP 959 compared with Soliris (eculizumab) in adults with
         paroxysmal nocturnal hemoglobinuria has completed enrollment.

* Funding and execution of the pivotal study was provided by the National Institute of Allergy and Infectious Diseases (NIAID) and the Priority Review
regulatory submission was conducted in partnership with the Biomedical Advanced Research and Development Authority (BARDA).

KEYTRUDA is a registered trademark of Merck Sharp & Dohme Corp., a subsidiary of Merck & Co. Inc.

Tezepelumab is being developed in collaboration with AstraZeneca

SOLIRIS is a registered trademark of Alexion Pharmaceuticals, Inc.

Non-GAAP Financial Measures

In this news release, management has presented its operating results for the fourth quarters and full years of 2020 and 2019, in accordance with U.S.
Generally Accepted Accounting Principles (GAAP) and on a non-GAAP basis. In addition, management has presented its full year 2021 EPS and tax
rate guidance in accordance with GAAP and on a non-GAAP basis. These non-GAAP financial measures are computed by excluding certain items
related to acquisitions, restructuring and certain other items from the related GAAP financial measures. Reconciliations for these non-GAAP financial
measures to the most directly comparable GAAP financial measures are included in the news release. Management has also presented Free Cash
Flow (FCF), which is a non-GAAP financial measure, for the fourth quarters and full years of 2020 and 2019. FCF is computed by subtracting capital
expenditures from operating cash flow, each as determined in accordance with GAAP.

The Company believes that its presentation of non-GAAP financial measures provides useful supplementary information to and facilitates additional
analysis by investors. The Company uses certain non-GAAP financial measures to enhance an investor's overall understanding of the financial
performance and prospects for the future of the Company's ongoing business activities by facilitating comparisons of results of ongoing business
operations among current, past and future periods. The Company believes that FCF provides a further measure of the Company's liquidity.

The Company uses the non-GAAP financial measures set forth in the news release in connection with its own budgeting and financial planning
internally to evaluate the performance of the business, including to allocate resources and to evaluate results relative to incentive compensation
targets. The non-GAAP financial measures are in addition to, not a substitute for, or superior to, measures of financial performance prepared in
accordance with GAAP.

Beginning January 1, 2021, we began to exclude the gains and losses on our investments in equity securities from our non-GAAP measures that are
recorded to interest and other income. This exclusion will not apply to our share of the earnings and losses of our strategic investments in corporations
accounted for under the equity method of accounting, such as our investment in BeiGene. The Company will be excluding gains and losses from
equity investments for the purpose of calculating the non-GAAP financial measures presented because the Company believes the results of such
           Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 9 of 14 Page ID #:505
gains and losses are not representative of our normal business operations. We are making this change beginning in 2021 because, as we have
increased our investments in these companies, we recognized that the resulting variability can impede comparability between periods of our financial
performance for our ongoing business operations.

About Amgen

Amgen is committed to unlocking the potential of biology for patients suffering from serious illnesses by discovering, developing, manufacturing and
delivering innovative human therapeutics. This approach begins by using tools like advanced human genetics to unravel the complexities of disease
and understand the fundamentals of human biology.

Amgen focuses on areas of high unmet medical need and leverages its expertise to strive for solutions that improve health outcomes and dramatically
improve people's lives. A biotechnology pioneer since 1980, Amgen has grown to be one of the world's leading independent biotechnology companies,
has reached millions of patients around the world and is developing a pipeline of medicines with breakaway potential.

For more information, visit www.amgen.com and follow us on www.twitter.com/amgen.

Forward-Looking Statements

This news release contains forward-looking statements that are based on the current expectations and beliefs of Amgen. All statements, other than
statements of historical fact, are statements that could be deemed forward-looking statements, including any statements on the outcome, benefits and
synergies of collaborations, or potential collaborations, with any other company, including BeiGene, Ltd. or any collaboration to manufacture
therapeutic antibodies against COVID-19, or the Otezla acquisition (including anticipated Otezla sales growth and the timing of non-GAAP EPS
accretion), as well as estimates of revenues, operating margins, capital expenditures, cash, other financial metrics, expected legal, arbitration,
political, regulatory or clinical results or practices, customer and prescriber patterns or practices, reimbursement activities and outcomes, effects of
pandemics or other widespread health problems such as the ongoing COVID-19 pandemic on our business, outcomes, progress, or effects relating to
studies of Otezla as a potential treatment for COVID-19, and other such estimates and results. Forward-looking statements involve significant risks
and uncertainties, including those discussed below and more fully described in the Securities and Exchange Commission reports filed by Amgen,
including our most recent annual report on Form 10-K and any subsequent periodic reports on Form 10-Q and current reports on Form 8-K. Unless
otherwise noted, Amgen is providing this information as of the date of this news release and does not undertake any obligation to update any forward-
looking statements contained in this document as a result of new information, future events or otherwise.

No forward-looking statement can be guaranteed and actual results may differ materially from those we project. Our results may be affected by our
ability to successfully market both new and existing products domestically and internationally, clinical and regulatory developments involving current
and future products, sales growth of recently launched products, competition from other products including biosimilars, difficulties or delays in
manufacturing our products and global economic conditions. In addition, sales of our products are affected by pricing pressure, political and public
scrutiny and reimbursement policies imposed by third-party payers, including governments, private insurance plans and managed care providers and
may be affected by regulatory, clinical and guideline developments and domestic and international trends toward managed care and healthcare cost
containment. Furthermore, our research, testing, pricing, marketing and other operations are subject to extensive regulation by domestic and foreign
government regulatory authorities. We or others could identify safety, side effects or manufacturing problems with our products, including our devices,
after they are on the market. Our business may be impacted by government investigations, litigation and product liability claims. In addition, our
business may be impacted by the adoption of new tax legislation or exposure to additional tax liabilities. If we fail to meet the compliance obligations in
the corporate integrity agreement between us and the U.S. government, we could become subject to significant sanctions. Further, while we routinely
obtain patents for our products and technology, the protection offered by our patents and patent applications may be challenged, invalidated or
circumvented by our competitors, or we may fail to prevail in present and future intellectual property litigation. We perform a substantial amount of our
commercial manufacturing activities at a few key facilities, including in Puerto Rico, and also depend on third parties for a portion of our manufacturing
activities, and limits on supply may constrain sales of certain of our current products and product candidate development. An outbreak of disease or
similar public health threat, such as COVID-19, and the public and governmental effort to mitigate against the spread of such disease, could have a
significant adverse effect on the supply of materials for our manufacturing activities, the distribution of our products, the commercialization of our
product candidates, and our clinical trial operations, and any such events may have a material adverse effect on our product development, product
sales, business and results of operations. We rely on collaborations with third parties for the development of some of our product candidates and for
the commercialization and sales of some of our commercial products. In addition, we compete with other companies with respect to many of our
marketed products as well as for the discovery and development of new products. Discovery or identification of new product candidates or
development of new indications for existing products cannot be guaranteed and movement from concept to product is uncertain; consequently, there
can be no guarantee that any particular product candidate or development of a new indication for an existing product will be successful and become a
commercial product. Further, some raw materials, medical devices and component parts for our products are supplied by sole third-party suppliers.
Certain of our distributors, customers and payers have substantial purchasing leverage in their dealings with us. The discovery of significant problems
with a product similar to one of our products that implicate an entire class of products could have a material adverse effect on sales of the affected
products and on our business and results of operations. Our efforts to collaborate with or acquire other companies, products or technology, and to
integrate the operations of companies or to support the products or technology we have acquired, may not be successful. A breakdown, cyberattack or
information security breach could compromise the confidentiality, integrity and availability of our systems and our data. Our stock price is volatile and
may be affected by a number of events. Global economic conditions may magnify certain risks that affect our business. Our business performance
could affect or limit the ability of our Board of Directors to declare a dividend or our ability to pay a dividend or repurchase our common stock. We may
not be able to access the capital and credit markets on terms that are favorable to us, or at all.

CONTACT: Amgen, Thousand Oaks
Trish Hawkins, 805-447-5631 (media)
Arvind Sood, 805-447-1060 (investors)



Amgen Inc.
Consolidated Statements of Income - GAAP
(In millions, except per-share data)
(Unaudited)
          Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 10 of 14 Page ID #:506

                                                                     Three months endedTwelve months ended
                                                                        December 31,      December 31,
                                                                       2020     2019     2020      2019
Revenues:
 Product sales                                                       $   6,334 $   5,881 $   24,240 $   22,204
 Other revenues                                                            300       316      1,184      1,158
   Total revenues                                                        6,634     6,197     25,424     23,362

Operating expenses:
 Cost of sales                                                           1,597     1,253      6,159      4,356
 Research and development                                                1,229     1,312      4,207      4,116
 Selling, general and administrative                                     1,773     1,513      5,730      5,150
 Other                                                                      27        71        189         66
  Total operating expenses                                               4,626     4,149     16,285     13,688

Operating income                                                         2,008     2,048      9,139      9,674

Interest expense, net                                                     318       301       1,262      1,289
Interest and other income, net                                            187       236         256        753

Income before income taxes                                               1,877     1,983      8,133      9,138

Provision for income taxes                                                262       280        869       1,296

Net income                                                           $   1,615 $   1,703 $    7,264 $    7,842

Earnings per share:
 Basic                                                               $    2.78 $    2.87 $    12.40 $    12.96
 Diluted                                                             $    2.76 $    2.85 $    12.31 $    12.88

Weighted-average shares used in calculation of earnings per share:
 Basic                                                                    581       593        586        605
 Diluted                                                                  585       598        590        609



Amgen Inc.
Consolidated Balance Sheets - GAAP
(In millions)

                                                  December 31,December 31,
                                                      2020        2019
                                                   (Unaudited)
Assets
Current assets:
 Cash, cash equivalents and marketable securities $      10,647 $          8,911
 Trade receivables, net                                   4,525            4,057
 Inventories                                              3,893            3,584
 Other current assets                                     2,079            1,888
   Total current assets                                  21,144           18,440

Property, plant and equipment, net                        4,889            4,928
Intangible assets, net                                   16,587           19,413
Goodwill                                                 14,689           14,703
Other assets                                              5,639            2,223
Total assets                                       $     62,948 $         59,707

Liabilities and Stockholders' Equity
Current liabilities:
  Accounts payable and accrued liabilities         $      11,562 $         9,882
  Current portion of long-term debt                           91           2,953
   Total current liabilities                              11,653          12,835

Long-term debt                                           32,895           26,950
Long-term tax liabilities                                 6,968            8,037
Other noncurrent liabilities                              2,023            2,212
Total stockholders' equity                                9,409            9,673
Total liabilities and stockholders' equity         $     62,948 $         59,707
          Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 11 of 14 Page ID #:507
Shares outstanding                                               578   591



Amgen Inc.
GAAP to Non-GAAP Reconciliations
(Dollars in millions)
(Unaudited)

                                                                                         Three months endedTwelve months ended
                                                                                            December 31,      December 31,
                                                                                           2020     2019     2020      2019
GAAP cost of sales                                                                       $ 1,597 $ 1,253 $ 6,159 $ 4,356
 Adjustments to cost of sales:
 Acquisition-related expenses (a)                                                            (638)        (463)       (2,797)        (1,291)
Non-GAAP cost of sales                                                                   $     959    $     790   $     3,362    $     3,065

GAAP cost of sales as a percentage of product sales                                           25.2%       21.3%          25.4%         19.6%
 Acquisition-related expenses (a)                                                            -10.1        -7.9          -11.5          -5.8
Non-GAAP cost of sales as a percentage of product sales                                       15.1%       13.4%          13.9%         13.8%

GAAP research and development expenses                                                   $ 1,229      $ 1,312     $    4,207     $    4,116
 Adjustments to research and development expenses:
 Acquisition-related expenses (a)                                                            (43)         (25)         (120)            (87)
 Certain net charges pursuant to our restructuring initiatives                                (1)          (2)            (2)            (2)
Total adjustments to research and development expenses                                       (44)         (27)         (122)            (89)
Non-GAAP research and development expenses                                               $ 1,185      $ 1,285     $    4,085     $    4,027

GAAP research and development expenses as a percentage of product sales                      19.4%        22.3%         17.4%          18.5%
 Acquisition-related expenses (a)                                                            -0.7         -0.4          -0.5           -0.4
 Certain net charges pursuant to our restructuring initiatives                                0.0          0.0           0.0            0.0
Non-GAAP research and development expenses as a percentage of product sales                  18.7%        21.9%         16.9%          18.1%

GAAP selling, general and administrative expenses                                        $ 1,773      $ 1,513     $    5,730     $    5,150
 Adjustments to selling, general and administrative expenses:
 Acquisition-related expenses (a)                                                            (11)    (12)                (85)          (38)
 Certain net charges pursuant to our restructuring initiatives                                 —       —                   —              1
 Other                                                                                         —       —                  (2)             —
  Total adjustments to selling, general and administrative expenses                          (11)    (12)                (87)          (37)
Non-GAAP selling, general and administrative expenses                                    $ 1,762 $ 1,501 $             5,643 $        5,113

GAAP selling, general and administrative expenses as a percentage of product sales           28.0%        25.7%         23.6%          23.2%
 Acquisition-related expenses (a)                                                            -0.2         -0.2          -0.3           -0.2
 Certain net charges pursuant to our restructuring initiatives                                0.0          0.0           0.0            0.0
 Other                                                                                        0.0          0.0           0.0            0.0
Non-GAAP selling, general and administrative expenses as a percentage of product sales       27.8%        25.5%         23.3%          23.0%

GAAP operating expenses                                                                  $ 4,626      $ 4,149     $ 16,285       $ 13,688
 Adjustments to operating expenses:
 Adjustments to cost of sales                                                              (638)        (463)       (2,797)        (1,291)
 Adjustments to research and development expenses                                            (44)         (27)        (122)           (89)
 Adjustments to selling, general and administrative expenses                                 (11)         (12)         (87)           (37)
 Certain net charges pursuant to our restructuring initiatives                                  1         (46)            5           (44)
 Certain other expenses (b)                                                                  (28)         (25)        (194)           (22)
  Total adjustments to operating expenses                                                  (720)        (573)       (3,195)        (1,483)
Non-GAAP operating expenses                                                              $ 3,906      $ 3,576     $ 13,090       $ 12,205

GAAP operating income                                                                    $ 2,008      $ 2,048     $  9,139       $  9,674
 Adjustments to operating expenses                                                           720          573        3,195          1,483
Non-GAAP operating income                                                                $ 2,728      $ 2,621     $ 12,334       $ 11,157




                                                                                         Three months endedTwelve months ended
                                                                                            December 31,      December 31,
                                                                                           2020     2019     2020      2019
GAAP operating income as a percentage of product sales                                      31.7%     34.8%    37.7%     43.6%
 Adjustments to cost of sales                                                               10.1       7.9     11.5       5.8
          Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 12 of 14 Page ID #:508
 Adjustments to research and development expenses                                                      0.7         0.4          0.5          0.4
 Adjustments to selling, general and administrative expenses                                           0.2         0.2          0.4          0.2
 Certain net charges pursuant to our restructuring initiatives                                         0.0         0.8          0.0          0.2
 Certain other expenses (b)                                                                            0.4         0.5          0.8          0.0
Non-GAAP operating income as a percentage of product sales                                            43.1%       44.6%        50.9%        50.2%

GAAP interest and other income, net                                                             $     187     $   236 $         256    $    753
 Adjustments to interest and other income, net (c)                                                     37           —            37           —
Non-GAAP interest and other income, net                                                         $     224     $   236 $         293    $    753

GAAP income before income taxes                                                                 $ 1,877       $ 1,983 $ 8,133          $  9,138
 Adjustments to operating expenses                                                                  720           573    3,195            1,483
 Adjustments to interest and other income, net                                                       37             —       37                —
Non-GAAP income before income taxes                                                             $ 2,634       $ 2,556 $ 11,365         $ 10,621

GAAP provision for income taxes                                                                 $     262     $   280     $     869    $   1,296
 Adjustments to provision for income taxes:
 Income tax effect of the above adjustments (d)                                                       139          99           634          329
 Other income tax adjustments (e)                                                                       4           3            67          (32)
   Total adjustments to provision for income taxes                                                    143         102           701          297
Non-GAAP provision for income taxes                                                             $     405     $   382     $   1,570    $   1,593

GAAP tax as a percentage of income before taxes                                                       14.0%       14.1%        10.7%        14.2%
 Adjustments to provision for income taxes:
 Income tax effect of the above adjustments (d)                                                        1.3         0.7          2.5          1.1
 Other income tax adjustments (e)                                                                      0.1         0.1          0.6         -0.3
   Total adjustments to provision for income taxes                                                     1.4         0.8          3.1          0.8
Non-GAAP tax as a percentage of income before taxes                                                   15.4%       14.9%        13.8%        15.0%

GAAP net income                                                                                 $ 1,615       $ 1,703     $   7,264    $   7,842
 Adjustments to net income:
 Adjustments to income before income taxes, net of the income tax effect                            618           474         2,598        1,154
 Other income tax adjustments (e)                                                                    (4)           (3)          (67)          32
  Total adjustments to net income                                                                   614           471         2,531        1,186
Non-GAAP net income                                                                             $ 2,229       $ 2,174     $   9,795    $   9,028

Note: Numbers may not add due to rounding



Amgen Inc.
GAAP to Non-GAAP Reconciliations
(In millions, except per-share data)
(Unaudited)

The following table presents the computations for GAAP and non-GAAP diluted earnings per share:

                                                  Three months ended Three months ended
                                                   December 31, 2020    December 31, 2019
                                                  GAAP Non-GAAP GAAP Non-GAAP
Net income                                       $ 1,615 $       2,229 $ 1,703 $      2,174

 Weighted-average shares for diluted EPS              585             585      598             598

Diluted EPS                                      $    2.76 $         3.81 $    2.85 $          3.64

                                                      Year ended            Year ended
                                                   December 31, 2020    December 31, 2019
                                                  GAAP Non-GAAP GAAP Non-GAAP
Net income                                       $ 7,264 $       9,795 $ 7,842 $       9,028

 Weighted-average shares for diluted EPS              590             590      609             609

Diluted EPS                                      $ 12.31 $          16.60 $ 12.88 $          14.82



(a)The adjustments related primarily to noncash amortization of intangible assets from business acquisitions.
          Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 13 of 14 Page ID #:509
(b)For the three and twelve months ended December 31, 2020, the adjustments related primarily to legal matters. For the three and twelve months
   ended December 31, 2019, the adjustments related primarily to an impairment charge associated with a nonkey in-process research and
   development asset.

(c)For the three and twelve months ended December 31, 2020, the adjustments related to the amortization of the basis difference from our BeiGene
   equity method investment. For the twelve months ended December 31, 2020, the adjustment was partially offset by a gain from legal judgment
   proceeds.

(d)The tax effect of the adjustments between our GAAP and non-GAAP results takes into account the tax treatment and related tax rate(s) that apply
   to each adjustment in the applicable tax jurisdiction(s). Generally, this results in a tax impact at the U.S. marginal tax rate for certain adjustments,
   including the majority of amortization of intangible assets, whereas the tax impact of other adjustments, including restructuring initiatives, depends
   on whether the amounts are deductible in the respective tax jurisdictions and the applicable tax rate(s) in those jurisdictions. Due to these factors,
   the effective tax rates for the adjustments to our GAAP income before income taxes, for the three and twelve months ended December 31, 2020,
   were 18.4% and 19.6%, compared with 17.3% and 22.2% for the corresponding periods of the prior year.

(e)The adjustments related to certain acquisition items and prior period items excluded from GAAP earnings.



Amgen Inc.
Reconciliations of Cash Flows
(In millions)
(Unaudited)

                                                    Three months endedTwelve months ended
                                                       December 31,      December 31,
                                                      2020     2019     2020       2019
Net cash provided by operating activities            $ 2,153 $ 2,514 $ 10,497 $       9,150
Net cash (used in) provided by investing activities    (1,384)  (5,963)  (5,401)      5,709
Net cash used in financing activities                  (3,590)  (1,929)  (4,867)   (15,767)
(Decrease) increase in cash and cash equivalents       (2,821)  (5,378)      229      (908)
Cash and cash equivalents at beginning of period         9,087   11,415    6,037      6,945
Cash and cash equivalents at end of period           $ 6,266 $ 6,037 $     6,266 $    6,037

                                                    Three months endedTwelve months ended
                                                       December 31,      December 31,
                                                      2020     2019     2020       2019
Net cash provided by operating activities            $ 2,153 $ 2,514 $ 10,497 $      9,150
Capital expenditures                                     (173)    (188)    (608)      (618)
Free cash flow                                       $ 1,980 $ 2,326 $     9,889 $   8,532



Amgen Inc.
Reconciliation of GAAP EPS Guidance to Non-GAAP
EPS Guidance for the Year Ending December 31, 2021
(Unaudited)


GAAP diluted EPS guidance                $ 12.12 — $ 13.17
Known adjustments to arrive at non-GAAP*:
 Acquisition-related expenses (a)           3.77 —    3.82
 Restructuring costs                            0.06
 Non-GAAP diluted EPS guidance           $ 16.00 — $ 17.00

* The known adjustments are presented net of their related tax impact, which amount to approximately $0.99 - $1.00 per share.

(a) The adjustments relate primarily to noncash amortization of intangible assets acquired in business acquisitions.

Our GAAP diluted EPS guidance does not include the effect of GAAP adjustments triggered by events that may occur subsequent to this press release
such as acquisitions, asset impairments, litigation, changes in the fair value of our contingent consideration and changes in fair value of our equity
investments.



Reconciliation of GAAP Tax Rate Guidance to Non-GAAP
Tax Rate Guidance for the Year Ending December 31, 2021
(Unaudited)


GAAP tax rate guidance                        11.0% —12.5%
 Tax rate of known adjustments discussed above 1.5% — 2.0%
          Case 2:21-cv-01816 Document 1-44 Filed 02/26/21 Page 14 of 14 Page ID #:510
Non-GAAP tax rate guidance                      13.0% —14.0%




Reconciliation of 2020 Non-GAAP Financial Information As Reported to Updated Non-GAAP Policy
2020 Non-GAAP Financial Results - Excluding gains and losses from equity investments
(Unaudited)

Effective January 2021, we began to exclude the gains and losses on our investments in equity securities from our non-GAAP measures that are
recorded to Interest and other income, net pursuant to an update to our non-GAAP policy. This policy update excludes our share of the earnings and
losses of our strategic investments in corporations accounted for under the equity method of accounting, such as our investment in BeiGene. This
updated non-GAAP policy will become the basis for our comparisons going forward in 2021 and is reflected in our 2021 guidance. The reconciliations
below show the effects of the application of the new policy as if it had been adopted at the beginning of 2020.

$Millions, except EPS                                            Q1'20             Q2'20            Q3'20             Q4'20            FY'20

Net income (as reported)                                         $2,476           $2,518            $2,572           $2,229            $9,795

Equity securities losses (gains)                                   39               (44)             (134)            (265)            (404)
Tax impact                                                         (9)               10               29               58               88

Net income (adjusted)                                            $2,506           $2,484            $2,467           $2,022            $9,479

Diluted shares                                                     594              592              589               585              590

Diluted EPS (as reported)                                         $4.17            $4.25            $4.37             $3.81            $16.60
Diluted EPS (adjusted)                                            $4.22            $4.20            $4.19             $3.46            $16.07




    View original content to download multimedia:http://www.prnewswire.com/news-releases/amgen-reports-fourth-quarter-and-full-year-2020-
financial-results-301220622.html

SOURCE Amgen
